PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/971,062
Filing Date: 04 May 2018
Appellant(s): Balasubrahmanian et al.



__________________
Michael C. Brandt (# 65,476)
For Appellants


EXAMINER’S ANSWER







(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

(2) Response to Argument
Appellant’s arguments filed November 29th, 2021 have been considered but are not persuasive.

Appellant argues, on pages 6-10, that the cited references, Raghunath and Chung do not teach or suggest “improving the accessibility of an object by presenting an object in a user interface prior to receiving instructions to present the object,” as recited by independent claims 1, and 17.

The Examiner respectfully disagrees. Raghunath (US 2018/0059985 A1) discloses “methods and apparatus related to management of relationships in distributed object stores” (see Raghunath, Abstract). Accordingly, Raghunath discloses in paragraph [0030], using information like access patterns in order to pre-fetch objects without user input. For example, Raghunath discloses in the previous paragraph, [0029], that “if the object metadata reveals an access pattern where restaurant object access is repeatedly followed by accesses to map directions and traffic information, the map and traffic data could be pre-fetched.” Therefore, it is believed that Raghunath teaches improving the accessibility of an object by retrieving an object prior to receiving instructions to retrieve the object. However, Raghunath does not explicitly teach improving the accessibility of an object by presenting an object in a user interface.

US 2017/0277396 A1) discloses a method that “enable a computing device to dynamically determine tasks associated with an application that a user may want to perform” (see Chung, Paragraph [0011]). Accordingly, Chung discloses in paragraph [0011], that “The user may select one of the tasks and the computing device may then automatically begin performing the selected task without requiring the computing device to display the primary user interface for the application. For example, if the user selects a shortcut for composing an email to a desired recipient, the computing device may automatically execute an email application and display a user interface for composing an email message in which the “to” line is prefilled in with the email address of the desired recipient rather than displaying the default user interface that is typically displayed when the email application is executed.” Therefore, it is believed that Chung teaches improving the accessibility of an object by presenting an object in a user interface.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Chung into Raghunath for the purposes of reducing the number of user inputs required to perform various tasks (see Chung, Paragraph [0012]). In addition, both the references (Raghunath and Chung) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as computer objects. The close relation between both of the references highly suggests an expectation of success.

Appellant argues, on pages 10-11, that the cited references, Raghunath and Chung do not teach or suggest “executing commands, without user input, to traverse the user interface to a screen associated with the first object responsive to detecting the set of one or more conditions,” as recited by independent claim 19.

The Examiner respectfully disagrees. As mentioned above, Raghunath discloses in paragraph [0030], using information like access patterns in order to pre-fetch objects without user input. For example, Raghunath discloses in the previous paragraph, [0029], that “if the object metadata reveals an access pattern where restaurant object access is repeatedly followed by accesses to map directions and traffic information, the map and traffic data could be pre-

Also, as mentioned above, Chung discloses a method that “enable a computing device to dynamically determine tasks associated with an application that a user may want to perform” (see Chung, Paragraph [0011]). Accordingly, Chung discloses in paragraph [0011], that “The user may select one of the tasks and the computing device may then automatically begin performing the selected task without requiring the computing device to display the primary user interface for the application.” Therefore, it is believed that Chung teaches traversing the user interface to a screen associated with an object.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Chung into Raghunath for the purposes of reducing the number of user inputs required to perform various tasks (see Chung, Paragraph [0012]). In addition, both the references (Raghunath and Chung) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as computer objects. The close relation between both of the references highly suggests an expectation of success.

Appellant argues, on pages 11-12, that the cited references, Raghunath and Chung do not teach or suggest “repeating an access pattern by executing multiple user interface actions without receiving user input,” as recited by dependent claim 15.

The Examiner respectfully disagrees. As mentioned above, Raghunath discloses in paragraph [0030], using information like access patterns in order to pre-fetch objects without user input. In addition, Raghunath discloses in the previous paragraph, [0029], that “if the object metadata reveals an access pattern where restaurant object access is repeatedly followed by accesses to map directions and traffic information, the map and traffic data could be pre-fetched (or returned as additional ‘relevant related data’ right when a restaurant object is retrieved.” 

Appellant argues, on pages 12-13, that the cited references, Raghunath and Chung do not teach or suggest “detecting a displayed application context as a condition for presenting an object before receiving user instructions to present the object,” as recited by dependent claim 23.

The Examiner respectfully disagrees. Chung discloses in paragraph [0055], that “Based on the current context of computing device 100, contextual shortcuts module 156 may determine one or more task shortcuts 124 to include within contextual task shortcut menu 122 (408). For example, if a user of computing device recently received an email that includes an invitation to an event (i.e., the current context of computing device 100 includes an indication of the recently received email), contextual shortcuts module 156 may determine that a task shortcut for adding the event should be included within a contextual task shortcut menu associated with a calendar application.” Therefore, it is believed that Chung teaches the argued limitation because Chung discloses creating a shortcut based on the context of an email, in which improves the accessibility of the task by automatically executing the task without the user having to go through the initial phase of the application.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161

Conferees:
/APU M MOFIZ/            Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                            
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.